
	

114 S1753 IS: Rebuilding America's Schools Act
U.S. Senate
2015-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1753
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2015
			Mr. Brown introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify and permanently extend qualified zone academy
			 bonds, and to treat such bonds as specified tax credit bonds.
	
	
		1.Short title
 This Act may be cited as the Rebuilding America's Schools Act.
		2.Enhancement of qualified zone academy bonds
 (a)In generalParagraph (1) of section 54E(c) of the Internal Revenue Code of 1986 is amended by striking and $400,000,000 for 2011 and all that follows through the period and inserting the following: $400,000,000 for 2011, 2012, 2013, and 2014, and $1,400,000,000 for each calendar year after 2014.. (b)Construction of a public school facilitySubparagraph (A) of section 54E(d)(3) of the Internal Revenue Code of 1986 is amended by striking rehabilitating or repairing and inserting constructing, rehabilitating, or repairing.
 (c)Adjustment of private business contribution requirementSubsection (b) of section 54E of the Internal Revenue Code of 1986 is amended by striking 10 percent and inserting 5 percent. (d)Specified tax credit bondClause (iii) of section 6431(f)(3)(A) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (iii)a qualified zone academy bond (as defined in section 54E), or. (e)Effective dateThe amendments made by this section shall apply to obligations issued after December 31, 2014.
			
